Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 7 – 8 and 13 – 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loesch et al. (“Localization of 3D objects using model-constrained SLAM”, IDS), hereinafter referred as Loesch.

Regarding claim 7, Loesch discloses an edge-based three-dimensional tracking and registration apparatus for augmented reality (abstract), comprising: 
25one or more processors (page 1053, col. 2, 2nd para. “CPU”); 
a memory (page 1053, col. 2, 2nd para. “laptop” inherently has a memory) storing instructions executable by the one or more processors; wherein the one or more processors are configured to: 
obtain an initial pose of a three-dimensional object in an image (page 1045, col. 2, 3.2 Model constraint representations, “refine the camera pose” implies an initial /coarse camera pose with respect to the object); 20Docket No. 709790 
page 1045, col. 2, 3.2 Model constraint representations, “dynamic edgelet”; page 1041, abstract, “edgelets, dynamically extracted from the model”); 
divide the edgelet features into groups (page 1050, col. 1, 4.1.4 Edgelet sampling, edgelets relevant to the matching are grouped together); perform searching on the image to find a matching point corresponding to respective 5edgelet feature in each group (page 1048, col. 2, 4.1.2 Matching probability); and 
calculate a pose of the three-dimensional object based on matching points found in the groups (page 1048, col. 2, 4.1.2 Matching probability).  

Regarding claim 8 (depends on claim 7), Loesch discloses the apparatus wherein the one or more processors are configured to: 
acquire a projection image by performing projection on a model of the 10three-dimensional object based on the initial pose (page 1045, 3.1 Dynamic edgelet extraction, project current keyframe point of view); 
identify a visible edge of an object in the projection image, and allocating sampling points along the visible edge at a regular spacing (page 1045, 3.1 Dynamic edgelet extraction); and 
determine the sampling points and normal directions of model line segments formed by the sampling points as the edgelet features of the contour of the three-dimensional object spacing (page 1045, 3.1 Dynamic edgelet extraction).  

Claims 1 – 2 are corresponding to claims 7 – 8, respectively, thus, they are rejected for the same reason set forth for claims 7 – 8.

Claims 13 – 14 are corresponding to claims 7 – 8, respectively, thus, they are rejected for the same reason set forth for claims 7 – 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 – 6, 10 – 12 and 16 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loesch in view of Tateno et al. (US Patent Application Publication 2013/0076865, IDS), hereinafter referred as Tateno.

20 Regarding claim 10 (depends on claim 7), Loesch fails to explicitly disclose the apparatus wherein the one or more processors are configured to: perform searching on the image along a direction of the respective average normal vector of each group to find the matching point of the respective edgelet feature in each group.  
However, in a similar field of endeavor Tateno discloses a position/orientation measurement apparatus for a three-dimensional shape model of an object (abstract). [0051, 0055], Fig. 5A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Loesch, and perform searching on the image along a direction of the respective average normal vector of each group to find the matching point of the respective edgelet feature in each group. The motivation for doing this is that the respective edgelet feature in each group can be more accurate.

Regarding claim 11 (depends on claim 10), Tateno further discloses the apparatus wherein the one or more processors are configured to: 
25perform bidirectional searching on the image within a second preset range along a direction of an average normal vector of a current group ([0051 - 0055], Fig. 5A, project in a second direction for search); 
match edgelet features in the current group at search positions to find a matching point of respective edgelet feature in the current group at each search position ([0051 - 0055], Fig. 5A); and 21Docket No. 709790 
determine, from the search positions, a search position with the most matching points as an optimal matching position of the current group, and determine matching points at the optimal matching position as matching points of corresponding edgelet features ([0051 - 0055], Fig. 5A).  


5determine, at each search position of the edgelet features in the current group, gradient extreme points each with a gradient value greater than a preset threshold along the average normal vector of the current group as candidate points ([0055]); and 
determine, from the candidate points, a candidate point with the smallest included angle between a gradient direction and the direction of the average normal vector of the current 10group as a matching point of the edgelet features at the search position ([0055 - 0066]).  

Claims 4 – 6 are corresponding to claims 10 – 12, respectively, thus, they are rejected for the same reason set forth for claims 10 – 12.

Claims 16 – 18 are corresponding to claims 10 – 12, respectively, thus, they are rejected for the same reason set forth for claims 10 – 12.

Allowable Subject Matter
Claims 3, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668